       Case 2:18-cv-01861-ILRL-JCW Document 43 Filed 05/27/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF LOUISIANA

ST. CHARLES SURGICAL               *
HOSPITAL, L.L.C.                   *
                                   *
                                   *
VERSUS                             *
                                   *
                                   *CIVIL ACTION NO. 2:18-cv-01861-ILRL-JCW
                                   *
LOUISIANA HEALTH SERVICE &         *
INDEMNITY COMPANY D/B/A BLUE *
CROSS/BLUE SHIELD OF               *
LOUISIANA AND BLUE CROSS           *
& BLUE SHIELD OF LOUISIANA,        *
INC.                               *
                                   *
* * * * * * * * * * * * * * * * **** * * * * * * * * * * * * * * * ******

                                  JOINT NOTICE OF SETTLEMENT

         Plaintiff, St. Charles Surgical Hospital, L.L.C., files this Joint Notice of Settlement to

advise the Court that the parties met, conferred, and arrived at a mutually agreeable resolution of

the claims contained within the above-captioned matter and/or pleadings only.                               Plaintiff

specifically reserves its rights to ensure the subject settlement does not prejudice or affect, in any

way, the other pending litigation1 between these parties or any other claims not specifically

encompassed or described in this settlement.

         The parties respectfully request the Court enter a sixty (60) day conditional order of

dismissal to finalize and conclude the terms of the settlement, saving jurisdiction over this matter

to reinstate should settlement not be perfected. Upon completion of settlement, the parties shall

file a Joint Stipulation of Dismissal with Prejudice within fourteen (14) days.

         1
          “Other Pending Litigation” means, collectively, the suit in which SCSH is a plaintiff and/or appellee and
BCBSLA is a defendant and/or appellent bearing docket no. 20-30093 in the United States Court of Appeals for the
Fifth Circuit, docket no. 2:19-cv-13497 in the United States District Court for the Eastern District of Louisiana, and
docket no. 17-1095 in the Civil District Court for the Parish of Orleans.


                                                          1
      Case 2:18-cv-01861-ILRL-JCW Document 43 Filed 05/27/20 Page 2 of 2



                                              Respectfully submitted,

                                              CHEHARDY, SHERMAN, WILLIAMS,
                                              MURRAY, RECILE, STAKELUM & HAYES,
                                              L.L.P.

                                              /s/ Patrick R. Follette
                                              JAMES M. WILLIAMS (BRN 26141)
                                              DAVID R. SHERMAN (BRN 12015)
                                              DANIEL E. BURAS, JR. (BRN 26226)
                                              MATTHEW A. SHERMAN (BRN 32687)
                                              PATRICK R. FOLLETTE (BRN 34547)
                                              One Galleria Blvd., Suite 1100, Metairie, LA 70001
                                              P. O. Box 931, Metairie, LA 70004-0931
                                              Telephone: (504) 833-5600
                                              Fax: (504) 833-8080
                                              ATTORNEYS FOR PLAINTIFF

                                CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of May, 2020, I electronically filed the foregoing with

the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to all

counsel. I further certify that I mailed the foregoing document and the notice of electronic filing

by first-class mail to all non-CM/ECF participants.


                                              /s/ Patrick R. Follette
                                              PATRICK R. FOLLETTE




                                                 2
